internal_revenue_service number release date index number ----------------------------- ----------------------------- -------------------------------------------------- -------------------------------- - department of the treasury washington dc person to contact ------------------ id no ------------ telephone number -------------------- refer reply to cc psi b04 - plr-105955-03 date august re ------------------------------------------------------------------------------------------------------------ ------------------------------------------------------------------------------------------------------------ ------------------------------------------------------------------------------------------------------------ ------------------------------------------------------------------------------------------------------------ ------------------------------------------------------------------------------------------------------------ ------------------------------------------------------------------------------------------------------------ ------------------------------------------------------------------------------------------------------------ ------------------------------------------------------------------------------------------------------------ ------------------------------------------------------------------------------------------------ legend grantor ---------------------- son ------------------- grandchild -------------------------------- grandchild ------------------------------------------ grandchild -------------------------------------------- a ------------------------------------------- trust ----------------------------------- trust ---------------------------------- trust -------------------------------------- trust ------------------------------------- trust ------------------------------------ trust -------------------------------------- trust ------------------------------------ trust -------------------------------------- trust --------------------------------------- trust ------------------------------------ trust ---------------------------------- trust ------------------------------------ trust --------------------------------------- trust -------------------------------- trust ------------------------------------- trust --------------------------------------- trust ---------------------------------------- trust ---------------------------- trust ---------------------------------------------------------- trust ----------------------------------------------------------- trust ----------------------------------------------- trust ----------------------------------------------------- trust ------------------------------------------------------ trust ------------------------------------------- date ------------------ date --------------------------- date ------------------------- charity ----------------------------------------------------------------------- state ------------ trustee ---------------- trustee --------------------- trustee --------------------- dear ----------------- requesting rulings on the generation-skipping_transfer gst gift and estate_tax consequences resulting from the proposed division of several trusts you represent the facts to be as follows grantor established trust through trust collectively referred to as the original trusts on date by executing five separate trust agreements date is prior to date each trust was funded with cash all fifteen trusts are irrevocable and all trusts’ terms are substantially identical grantor did not retain any powers of appointment or rights with respect to any of the trusts grantor died on date trustee trustee and trustee trustees are currently serving as the co-trustees of the original trusts the trustees are not beneficiaries of any of the original trusts trustee and trustee are not related to any beneficiaries of the original trusts trustee was formerly married to a beneficiary a grandchild of grantor of several of the original trusts and is the father of two adult beneficiaries of several of the original trusts this responds to your letter dated date and prior correspondence article i of each original trust agreement designates various named individual s in accordance with article iii sec_3_1 and article vii of each original trust the trustees are authorized in their sole discretion to distribute income and principal entirely or disproportionately to or among any one or more of the beneficiaries named in article i of each trust without any subsequent adjustment as the trustees deem to be in the best interests of the beneficiaries and in some cases categories of their family members as its beneficiaries specifically article i of each original trust names one or more of grantor’s grandchildren grandchild grandchild and grandchild who are son’s children and a who is grantor’s former daughter-in-law as beneficiaries nine of the original trusts also name as beneficiaries under article i descendants children and or spouses of the grantor’s grandchildren and or the spouses of such descendants specifically grantor’s grandchildren’s descendants are named as beneficiaries in trust trust trust trust trust and trust the spouses of grantor’s grandchildren’s descendants are named in trust trust and trust grantor’s grandchildren’s spouses and children are named in trust trust and trust finally the beneficiaries of the original trusts are not limited to a single one of the grantor’s grandchildren or the family of a single one of the grantor’s grandchildren except in trust trust and trust under article iii sec_3_2 of the original trusts a designated_beneficiary of each separate original trust after attaining the age of may appoint during his or her lifetime all or any part of the separate trust estate to or for the benefit of any one or more of the descendants of the grantor subject_to the provisions of article ix discussed below if there is more than one beneficiary of a separate trust who has attained the age of the power is exercisable jointly by those beneficiaries or by the survivor sec_9_1 of each original trust provides regarding the powers of appointment described in article iii sec_3_2 article ix manner of exercise in addition to and not in limitation of the rights accorded by law to a donee of a power_of_appointment the donee of a power_of_appointment granted hereunder with respect to any separate trust may exercise such power by making appointments from the trust estate in cash or kind including a direction to the trustee to distribute specific property outright to or to a trustee or trustees to hold in trust for the exclusive benefit of any one or more of the objects of the power and may impose lawful spendthrift restrictions and other lawful conditions upon any appointment provided that no one other than an object of the power is benefited sic thereby the donee may also exercise any power_of_appointment in any one or more of the following ways i by creating life estates for any one or more objects of the power with remainders to others of said objects ii by appointing to or for the benefit of children grandchildren or more remote descendants even though the parents grandparents or ancestors of such appointees are living iii by creating in any object of the power either a general or a limited_power_of_appointment and iv by substituting but only if said donee himself shall not thereafter be a beneficiary of such trust or by adding any one or more objects of the power as beneficiaries of such trust the donee of a lifetime power_of_appointment hereunder may exercise such power at any time or from time to time by an instrument in writing delivered to the trustee during the lifetime of such donee in all cases when a power is held by one of the grantor’s grandchildren who is himself or herself a descendant of the grantor in whose favor the power would otherwise be exercisable the power is restricted by the following language in article ix of the applicable trust as follows restrictions on exercise of limited powers of appointment except as otherwise provided herein by express reference to this section no power_of_appointment granted hereunder shall be exercised or exercisable to any extent in favor of the donee of such power or the estate the creditors or the creditors of the estate of said donee or to discharge or satisfy a legal_obligation of said donee or for the pecuniary benefit of said donee trust trust and trust provide that the power held by a is exercisable only with the approval of the trustees in date prior to date grandchild grandchild and grandchild executed certain instruments entitled renunciation release and reduction of limited_power_of_appointment with respect to the powers of appointment each held under the original trusts these instruments provide that the original power holders would continue to retain the powers of appointment but that subsequent exercises must be approved in writing by the then trustee or trustees of the trust to which the power relates article v of each original trust provides notwithstanding any provision of this agreement to the contrary no separate trust nor any share or portion thereof shall be held in trust for longer than nor shall any estate_or_trust created by the exercise of any power_of_appointment hereunder terminate later than a twenty-one years after the date of death of the last to die of a group consisting of the grantor the spouse of the grantor all persons who are mentioned by name herein the spouse of such persons all those descendants of the grantor and of said mentioned persons who are living at the date of execution of the respective original trust and the spouse of each of such descendants or b pursuant to the applicable state law sixty years from the date of execution of this agreement whichever date shall later occur above article v further provides that if upon the expiration of the period described an original trust or any share or portion thereof is still held in trust or any estate has not terminated such trust or share or portion thereof or such estate shall vest in and immediately be distributed to the beneficiary thereof or to the beneficiaries in equal shares article viii sec_8_1 of each original trust grants the trustee certain powers in addition to the powers conferred by applicable state law specifically sec_8_1 grants the trustee the power o to transfer any property which may at any time form a part of the trust estate into a separate trust including without limitation a land trust for the benefit of the transferor-trust or of any beneficiary thereof the trustee of such transferee-trust to be the transferor-trustee or any other person persons corporation or combination thereof upon such terms and conditions as the transferor-trustee shall determine and from time to time to withdraw all or a portion of such property or the proceeds thereof or to revoke such a transferee-trust article x provides beneficiary as trustee except with respect to any powers of appointment or as may be expressly provided herein to the contrary no trustee shall have any voice determination or vote relating to any discretionary distributions of the income or principal of any separate trust constituted hereunder either to or for the benefit of said trustee when said trustee shall be a beneficiary of such trust or to or for the benefit of any person whom said trustee is legally obligated to support when such distribution is or would be a full or partial discharge of such obligation you represent that no additions actual or constructive have been made to any of the original trusts proposed transaction the parties propose to restructure and consolidate the original trusts along family lines the trustees of the original trusts will exercise their discretionary powers under article viii sec_8_1 of the original trust agreements to fund nine new trusts proposed trusts as follows trust for the benefit of grandchild trust for the benefit of grandchild and trust for the benefit of grandchild referred to collectively as the proposed grandchild’s trusts trust for the benefit of grandchild and her children trust for the benefit of grandchild and his children and trust for the benefit of grandchild and her children referred to collectively as the proposed great-grandchildren’s trusts trust for the benefit of grandchild and her descendants trust for the benefit of grandchild and his descendants and trust for the benefit of grandchild and her descendants referred to collectively as the proposed descendants’ trusts trustees will serve as the co-trustees of trusts subject_to sec_2_1 and sec_2 of the proposed trusts described below the co-trustees can designate their own successors as replacements which can be trust beneficiaries the trustees propose to distribute the assets from the original trusts to the new trust and trust will be distributed to trust trust and trust will be distributed to trust trust and trust will be distributed to trust trust and trust will be distributed to trust trust and trust will be distributed to trust trust and trust will be distributed to trust trust will be distributed to trust trust will be distributed to trust trust will be distributed to trust trusts in the following manner subcategory the proposed grandchild’s trusts the proposed great-grandchildren’s trusts and the proposed descendants’ trusts are substantially identical regarding the distributive scheme and in all other respects except for the names of the individual beneficiaries and the source of the funds distributed to each trust all of the proposed trusts will be governed by the laws of state the three subcategories are discussed below proposed grandchild’s trusts trust trust and trust you represent that all of the terms of the proposed trusts within each sec_1 of each proposed grandchild’s trust grants broad authority to its trustees to pay or apply part all or none of the net_income and principal to or for the benefit of the grantor’s grandchild named therein either outright or in trust sec_1 provides that upon the death of the grantor’s grandchild for whom the trust is established the trust shall terminate and the trust assets shall be added to such grandchild’s proposed descendants’ trust and be subject_to all of the terms thereof including the exercise by such grandchild of his or her testamentary_power_of_appointment as set forth in the proposed descendants’ trust sec_2_1 provides that there will at all times be three trustees and at least two trustees who are not descendants of son under sec_2 a beneficiary acting as a trustee may not participate in the exercise of a discretionary power to distribute assets of any trust of which he or she is a beneficiary or in the exercise of any power under sec_3 dollar_figure regarding s_corporation stock that could affect the distribution of income of a_trust of which he or she is a beneficiary proposed great-grandchildren’s trusts trust trust and trust sec_1 of each proposed great-grandchildren’s trust grants broad authority to its trustees to pay or apply part all or none of the net_income and principal to or for the benefit either outright or in trust of the grantor’s grandchild named therein and his or her children or any of them sec_1 provides that upon the death of the grantor’s grandchild named therein the trust shall terminate and the trust assets shall be added to such grandchild’s proposed descendant’s trust and be subject_to all of the terms thereof including the exercise by such grandchild of his or her testamentary_power_of_appointment as set forth in the proposed descendants’ trust sec_2_1 provides that there will at all times be three trustees and at least two trustees who are not descendants of son under sec_2 a beneficiary acting as a trustee may not participate in the exercise of a discretionary power to distribute assets of any trust of which he or she is a beneficiary or in the exercise of any power under sec_3 dollar_figure regarding s_corporation stock that could affect the distribution of income of a_trust of which he or she is a beneficiary proposed descendants’ trusts trust trust and trust sec_1 of each proposed descendants’ trust grants broad authority to its trustees to pay or apply part all or none of the net_income and principal to or for the benefit either outright or in trust of the grantor’s grandchild named therein and his or her descendants or any of them sec_1 provides that the named grandchild has a testamentary power to appoint part all or none of the trust assets to one or more exempt_organizations that qualify under sec_501 of the code in such amounts or proportions and subject_to such terms and conditions as he or she shall appoint and to the extent not so exercised up to two thirds of the unappointed corpus may be appointed in shares within the same proposed descendants’ trust for the benefit any of the descendants of grantor’s son excluding son’s children and excluding the estate the creditors and the creditors of the estate of such grandchild to the extent not so appointed in the preceding sentence sec_1 provides that the corpus of each proposed descendants’ trust will be divided per stirpes upon the death of the grantor’s grandchild whose descendants are beneficiaries of the trust into separate subtrusts for the surviving descendants of that grantor’s grandchild any portion allocated to a descendant beneficiary and held as a separate subtrust for the benefit of the descendant beneficiary and his or her descendants will be known as the descendant beneficiary’s trust each descendant beneficiary for whom a descendant beneficiary’s trust is created under sec_1 by appointment or by default of appointment will also possess a testamentary limited_power_of_appointment over that separate trust section provides that if not sooner terminated pursuant to the preceding provisions of the trust each trust created under the proposed descendants’ trust including each trust created by the exercise of a power_of_appointment granted under the trust agreement terminates not later than the expiration of twenty-one years after the death of the last to die of grantor’s descendants who were living on date upon such termination the remaining assets shall be distributed to the named grandchild’s then living descendants per stirpes any remaining assets not effectively disposed of thereby shall be distributed to son’s then living descendants per stirpes excluding son’s children or if none to grantor’s then living descendants per stirpes excluding her children or if there are none to charity sec_2_1 provides that there will at all times be three trustees and at least two trustees who are not descendants of son under sec_2 a beneficiary acting as a trustee may not participate in the exercise of a discretionary power to distribute assets of any trust of which he or she is a beneficiary or in the exercise of any power under sec_3 dollar_figure regarding s_corporation stock that could affect the distribution of income of a_trust of which he or she is a beneficiary you have requested the following rulings the original trusts trust through trust and appointments transfers and distributions from and terminations of interests in each trust are wholly exempt from gst tax under the effective-date rules for pre-date irrevocable trusts as set forth in b a of the tax_reform_act_of_1986 act and in sec_26_2601-1 of the generation-skipping_transfer_tax regulations the original trust trustees’ declaration by exercise of their discretionary powers under article viii sec_8_1 of the original trusts trust through trust of the nine proposed trusts trusts through and the transfer by assignment of the entire assets of the original trusts to the nine proposed trusts and the resulting termination of the original trusts will not cause the original trusts nor such terminations thereof terminations of interests therein and transfers therefrom to be subject_to the gst tax the discretionary powers provided to the original trust trustees in article viii sec_8_1 are not general powers of appointment within the meaning of sec_2514 or sec_2041 the testamentary powers of appointment granted to each of grandchild grandchild and grandchild by sec_1 of the proposed descendants’ trusts trust through trust of which he or she is a beneficiary to appoint assets to charity and or to reallocate shares by appointment for the benefit of any of son’s descendants including descendants of the respective grantor’s grandchild within the respective continuing proposed descendants’ trust is not a general_power_of_appointment within the meaning of sec_2041 upon and after the creation and funding of the proposed trusts trust through trust so long as no actual or constructive additions are made to a respective proposed trust including without limitation modifications to the terms of the respective trust that amount to constructive additions each of trust through trust will be treated for purposes of the gst tax as a continuation of the respective gst exempt original trusts from which assets were transferred and accordingly each of trust through trust will be exempt from gst tax and transfers and distributions from and terminations thereof and of interests in each such trust including termination of the proposed grandchild’s trusts and the proposed great-grandchildren’s trusts and the transfer of all their assets to the proposed descendants’ trusts on the deaths of their respective grantor’s grandchild made pursuant to the proposed trusts’ terms will be exempt from gst tax and will not subject any of the proposed trusts to the gst tax upon and after establishing and funding of the proposed trusts trust through trust so long as no actual or constructive additions are made to a respective proposed trust including without limitation modifications to the terms of the respective trust that amount to constructive additions the exercise by a grantor’s grandchild of the testamentary_power_of_appointment under sec_1 of the proposed descendants’ trust of which the grantor’s grandchild is a beneficiary to appoint assets to charity and or to reallocate shares by appointment for the benefit of any of son’s descendants including descendants of the respective grantor’s grandchild within the respective continuing proposed descendants’ trust in accordance with the terms of such sec_1 will be exempt from gst tax and will not cause the gst tax to apply to such exercise of the power_of_appointment nor to the transfers distributions terminations of interests and reallocations of trust shares in the proposed descendants’ trust that result from the exercise nor to the respective proposed descendants’ trust including without limitation the descendant beneficiary’s trusts within the proposed descendants’ trust that will be created upon the death of the beneficiary grantor’s grandchild nor to the other proposed trusts from which assets pour over into such proposed descendants’ trust at the death of the respective beneficiary grantor’s grandchild nor to appointments transfers or distributions from or terminations of interests in such respective proposed descendants’ trust and such proposed descendants’ trust and the reallocated shares held within it as descendant beneficiary’s trusts will continue to be treated in their entirety for purposes of the gst tax as a continuation of the respective gst exempt original trusts from which assets were appointed to such proposed descendants’ trust and the other proposed trusts having the same beneficiary grantor’s grandchild in accordance with the proposed restructure plan generation-skipping_transfer_tax issues -- rulings nos and sec_2601 imposes a tax on every gst which is defined under sec_2611 as a section b a of the act and sec_26_2601-1 provide that the gst taxable_distribution a taxable_termination or a direct_skip tax shall not apply to any gst under a_trust that was irrevocable on date but only to the extent that such transfer was not made out of corpus added to the trust after date or out of income attributable to corpus so added sec_26_2601-1 provides that any trust in existence on date will be considered irrevocable unless the settlor had a power that would have caused inclusion of the trust in settlor’s gross_estate under sec_2038 or sec_2042 if the settlor had died on date judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the gst tax will not cause the trust to lose its exempt status in general unless specifically provided otherwise these rules are applicable only for purposes of determining whether an exempt trust retains its exempt status for gst tax purposes unless specifically noted the rules do not apply in determining for example whether the transaction results in a gift subject_to gift_tax or may cause the trust to be included in the gross_estate of a beneficiary or may result in the realization of capital_gain for purposes of sec_1001 sec_26_2601-1 provides rules for determining when a modification under sec_26_2601-1 the distribution of trust principal from an exempt trust to a new trust will not cause the new trust to be subject_to the provisions of chapter if the terms of the governing instrument of the exempt trust authorize distributions to the new trust without the consent or approval of any beneficiary or court and the terms of the governing instrument of the new trust do not extend the time for vesting of any beneficial_interest in the trust in a manner that may postpone or suspend the vesting absolute ownership or power of alienation of an interest in property for a period measured from the date the original trust became irrevocable extending beyond any life in being at the date the original trust became irrevocable plus a period of years plus if necessary a reasonable period of gestation sec_26_2601-1 example illustrates a situation in which trust that is otherwise exempt from the gst tax authorizes the trustee to distribute income and principal at the trustee’s discretion for the benefit of a a’s spouse and a’s issue at the time trust was established a had two children b and c a corporate fiduciary is trustee and has the discretion to distribute all or part of the income to one or more of a group consisting of a a’s spouse or a’s issue the trustee is also authorized to distribute all or part of the principal to one or more trusts for the benefit of a a’s spouse or a’s issue any trust established must terminate years after the death of the last child of a to die who was alive at the time the trust was executed trust will terminate on the death of a at which time the remaining principal will be distributed to a’s issue per stirpes the terms of trust authorize the trustee to make the distribution to a new trust without the consent or approval of any beneficiary or court in the trustee distributed part of trust’s principal to a new trust for the benefit of b and c and their issue the new trust will terminate years after the death of the survivor of b and c at which time the trust principal will be distributed to the issue of b and c per stirpes the example concludes that under the facts presented the terms of the new trust do not extend the time for vesting of any beneficial_interest in a manner that may postpone or suspend the vesting absolute ownership or power of alienation of any interest in property for a period measured from the date of creation of trust extending beyond any life in being at the date of creation of trust plus a period of years plus if necessary a reasonable period of gestation therefore neither trust nor the new trust will be subject_to the provisions of chapter b v b where any portion of a_trust remains in the trust after the post-date release exercise or lapse of a power_of_appointment over that portion of the trust and the release exercise or lapse is treated to any extent as a taxable transfer under chapter or chapter the value of the entire portion of the trust subject_to the power that was released exercised or lapsed is treated as if that portion had been withdrawn and immediately retransferred to the trust at the time of the release exercise or lapse the creator of the power will be considered the transferor of the addition sec_26_2601-1 provides that except as provided in sec_26 sec_26_2601-1 provides a special rule for certain powers of except to the extent that the release exercise or lapse of the power is treated as a taxable transfer under chapter or chapter appointment this section provides that the release exercise or lapse of a power_of_appointment other than a general_power_of_appointment as defined in sec_2041 will not be treated as an addition to a_trust if such power_of_appointment was created in an irrevocable_trust that is not subject_to chapter under sec_26_2601-1 and in the case of an exercise such power_of_appointment is not exercised in a manner that may postpone or suspend the vesting absolute ownership or power of alienation of an interest in property for a period measured from the date of creation of the trust extending beyond any life in being at the date of creation of the trust plus a period of years if a power is exercised by creating another power it is deemed to be exercised to whatever extent the second power may be exercised sec_26_2601-1 example addresses the exercise of a power_of_appointment in favor of another trust under the terms of trust the trustee is required to distribute the entire income annually to t’s child c for life then to t’s grandchild gc for life gc has the power to appoint any or all of the trust assets to another trust trust the terms of trust provide that the trustee is to pay income to t’s great grandchild ggc for life upon ggc’s death the remainder is to be paid to ggc’s issue ggc was alive when trust was created c died on date and on date gc exercised the power_of_appointment the example concludes that gc’s exercise of the power does not subject future transfers from trust to tax under chapter because the exercise of the power in favor of trust does not suspend the vesting absolute ownership or power of alienation of an interest in property for a period measured from the date of creation of trust extending beyond the life of ggc a beneficiary under trust who was in being at the date of creation of trust plus a period of years the result would be the same if trust had been created after the effective date of chapter sec_26_2601-1 example describes a situation where prior to the effective date of chapter gp established an irrevocable_trust under which the trust income was to be paid to gp’s child c for life c was given a testamentary power to appoint the remainder in further trust for the benefit of c‘s issue in default of c’s exercise of the power the remainder was to pass to charity c died on date survived by a child who was alive when gp established trust c exercised the power in a manner that validly extends the trust in favor of c’s issue until the later of may years from the date the trust was created or the death of c’s child plu sec_21 years c’s exercise of the power is a constructive_addition to the trust because the exercise may extend the trust for a period longer than the permissible periods of either the life of c’s child a life in being at the creation of the trust plu sec_21 years or a term not more than years measured from the creation of the trust on the other hand if c’s exercise of the power could extend the trust based only on the life of c’s child plu sec_21 years or only for a term of years from the creation of the trust but not the later of the two periods then the exercise of the power would not have been a constructive_addition to the trust in example the facts are the same as in example above except that local law provides that the effect of c’s exercise is to extend the term of the trust until may whether or not c’s child predeceases that date by more than years c’s exercise is not a constructive_addition to the trust because c exercised the power in a manner that cannot postpone or suspend vesting absolute ownership or power of alienation for a term of years that will exceed years the result would be the same if the effect of c’s exercise is either to extend the term of the trust until years after the death of c’s child or to extend the term of the trust until the first to occur of may or years after the death of c’s child you have represented that no additions actual or constructive have been made to any of the trusts after that date accordingly pursuant to b a of the act and sec_26_2601-1 the original trusts are not subject_to the gst tax trust through trust pursuant to article viii sec_8_1 of the original trust agreement trust through trust or any trust created pursuant to the exercise of a power_of_appointment granted under the terms of those trusts must terminate no later than years after the death of the last to die of grantor’s descendant’s living on date thus the terms of trust through trust satisfy the requirements of sec_26 b i a further regarding the proposed distribution of the corpus of the original trusts to in the present case the original trusts were irrevocable on date as discussed below the powers of appointment granted in the proposed descendants’ trusts are not general powers of appointment within the meaning of sec_2041 in addition under the terms of the proposed descendants’ trusts any trust created by the exercise of a power_of_appointment terminates not later than the expiration of twenty-one years after the death of the last to die of grantor’s descendants who were living on date the date the original trusts were created thus the powers of appointment may not be exercised in a manner that will postpone or suspend the vesting absolute ownership or power of alienation of an interest in property for a period measured from the date of creation of the original trusts extending beyond any life in being at the date of creation of the original trusts plu sec_21 years therefore based on the facts submitted and representations made we conclude as follows the original trusts trust through trust and appointments transfers and distributions from and terminations of interests in each trust are wholly exempt from gst tax under the effective-date rules for pre-date irrevocable trusts as set forth in b a of the act and in sec_26_2601-1 the original trust trustees’ declaration by exercise of their discretionary powers under article viii sec_8_1 of the original trusts trust through trust of the nine proposed trusts trust through trust and the transfer by assignment of the entire assets of the original trusts to the nine proposed trusts and the resulting termination of the original trusts will not cause the original trusts nor such terminations thereof terminations of interests therein and transfers therefrom to be subject_to the gst tax assuming no actual or constructive additions are made to a respective trust including without limitation modifications to the terms of the respective trust that amount to constructive additions the proposed trusts trust through trust will be exempt from gst tax and transfers and distributions from and terminations thereof and of interests in each such trust including termination of the proposed grandchild’s trusts and the proposed great-grandchildren’s trusts and the transfer of all their assets to the proposed descendants’ trusts on the deaths of their respective grantor’s grandchild made pursuant to the proposed trusts’ terms will be exempt from gst tax and will not subject any of the proposed trusts to the gst tax the exercise by grandchild grandchild or grandchild of the testamentary_power_of_appointment under sec_1 of the proposed descendants’ trust of which the grantor’s grandchild is a beneficiary to appoint assets to charity and or to reallocate shares by appointment for the benefit of any of son’s descendants including descendants of the respective grantor’s grandchild within the respective continuing proposed descendants’ trust will be exempt from gst tax and will not cause the gst tax to apply to the exercise of the power_of_appointment nor to the transfers distributions terminations of interests and reallocations of trust shares in the proposed descendants’ trust that result from the exercise further the exercise of the power will not cause the gst tax to apply to the respective proposed descendants’ trust including without limitation the descendant beneficiary’s trusts within the proposed descendants’ trust that will be created upon the death of grandchild grandchild and grandchild respectively nor to the other proposed trusts from which assets pour over into such proposed descendants’ trust at the death of the respective grandchild nor to appointments transfers or distributions from or terminations of interests in such respective proposed descendants’ trust such proposed descendants’ trust and the reallocated shares held within it as descendant beneficiary’s trusts will continue to be treated as exempt from gst tax powers of appointment -- ruling_request nos and sec_2041 provides that the term general_power_of_appointment means a power that is exercisable in favor of the decedent the decedent’s estate the decedent’s creditors or the creditors of the decedent’s estate except that a power to consume invade or appropriate property for the benefit of the decedent that is limited by an ascertainable_standard relating to the health education support or maintenance of the decedent is not deemed a general_power_of_appointment appointment is not a general_power_of_appointment if by its terms it is either a exercisable only in favor of one or more designated persons or classes other than the decedent or his creditors or the decedent’s estate or the creditors of his estate or b expressly not exercisable in favor of the decedent or his creditors or the creditors of decedent’s estate sec_20_2041-1 of the estate_tax regulations provides that a power of under b the exercise or release of a general_power_of_appointment created after date is deemed a transfer of property by the individual possessing such power under sec_2514 the term general_power_of_appointment means a power which is exercisable in favor of the individual possessing the power the possessor his estate his creditors or the creditors of his estate a power_of_appointment is not a general power if by its terms it is either a exercisable only in favor of one or more designated persons or classes other than the possessor or his creditors or the possessor’s estate or the creditors of his estate or b expressly not exercisable in favor of the possessor or his creditors or the possessor’s estate or the creditors of his estate sec_25_2514-1 of the gift_tax regulations in the present case article x of the original trusts prevents a trustee from participating in any vote or determination relating to any discretionary distributions of income or principal for his or her benefit or for the benefit of any person who the trustee is legally obligated to support when the distribution is or would be a discharge of the trustee’s support obligation if the trustee is a beneficiary of the trust with respect to the testamentary powers of appointment granted under sec_1 of the proposed descendants’ trusts the trust instruments limit the exercise of the power such that a powerholder may not exercise the power in favor of himself or herself their creditors their estates or the creditors of their estates thus neither power is a general_power_of_appointment because the powers may not be exercisable in favor of the powerholder the powerholder’s estate the powerholder’s creditors or the creditors of the powerholder’s estate as follows therefore based on the facts submitted and representations made we conclude the discretionary powers provided to the original trust trustees in article viii sec_8_1 are not general powers of appointment within the meaning of sec_2514 or sec_2041 the testamentary powers of appointment granted to each of grandchild the rulings contained in this letter are based upon information and except as specifically ruled above no opinion is expressed as to the federal tax grandchild and grandchild in sec_1 of the proposed descendants’ trust of which he or she is a beneficiary to appoint assets to charity and or to reallocate shares by appointment for the benefit of any of son’s descendants including descendants of the respective grantor’s grandchild within the respective continuing proposed descendants’ trust is not a general_power_of_appointment within the meaning of sec_2041 consequences of the facts described above under the cited provisions or any other provisions of the code or regulations representations submitted by the taxpayer and accompanied by a penalty of perjury statements executed by the appropriate parties while this office has not verified any part of the material submitted in support of the request for rulings it is subject_to verification and examination the code provides that it may not be used or cited as precedent ruling is being sent to the taxpayer enclosure copy for sec_6110 purposes george l masnik chief branch office of the associate chief_counsel passthroughs and special industries this ruling is directed only to the taxpayers requesting it sec_6110 of in accordance with the power_of_attorney on file with this office a copy of this sincerely yours
